Citation Nr: 1750710	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO. 13-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for hypertension (HTN), to include as secondary to the service-connected deep vein thrombosis (DVT).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 2002 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2017, the Board remanded the matter for further development. That has been accomplished, and the matter has been returned for further appellate consideration. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The competent and credible evidence establishes that the Veteran's diabetes mellitus, type II, is not caused by, or related to, his active service.

2. The competent and credible evidence establishes that the Veteran's claimed HTN was not caused by, or related to, active duty, including his service-connected DVT.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

2. The criteria for service connection for HTN, to include as secondary to service-connected DVT, have not been met. 38 U.S.C. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). In May 2010 and September 2013 letters, the RO informed the Veteran on the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran, including for chronic disease and secondary service connection claims. Further, he has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

With regard to the duty to assist, the Veteran's available service treatment records (STRs) and post-service treatment records, including from private providers, have been secured. In addition, the Veteran was afforded a VA examination in May 2017. The Board finds that the opinion obtained is adequate. The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Neither the Veteran nor the representative has challenged the adequacy of the examination obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that VA's duty to assist has been met. 38 C.F.R. § 3.159(c)(4) (2017).

II. Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection for certain chronic diseases, including diabetes mellitus, type II, and HTN, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. In cases of chronic diseases, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptoms). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A. Diabetes Mellitus, Type II

The Veteran contends that his diagnosed diabetes mellitus, type II, is caused by or related to his active service. Specifically, he contends that his current diabetes mellitus, type II, had its onset during service. See April 2010 VA Form 21-4142, Authorization Form; April 2010 letter from Veteran; March 2010 VA Form 21-526, Veteran's Application for Compensation.

According to his STRs, the Veteran underwent an enlistment examination in January 2002. See January 2002 Report of Medical History. Albumin and sugar tests were negative. The examiner determined that the Veteran's endocrine system was normal. In addition, the examiner diagnosed the Veteran with obesity.

In October 2004, the Veteran presented the medical clinic for unrelated complaints. See October 2004 health record entry. During the visit, the Veteran discussed with the physician about his weight and other health problems. Id. 

A July 2005 handwritten note indicated a glucose level of 138. See July 2005 treatment note. However, the note did not reflect any diagnosis or explanation regarding the finding.

Prior to his separation from service, the Veteran underwent a medical board examination in October 2005. See October 2005 Report of Medical Examination. The examiner noted that glucose levels were measured at 116. However, the examiner reported that sugar and albumin tests were negative. The examiner also noted that the Veteran reported a family history of diabetes mellitus, type II. Id. The examiner determined that his endocrine system was normal.

In January 2008, the Veteran was admitted to a private medical facility. See February 2008 C.M.C. discharge summary. The private physician diagnosed diabetes mellitus, type II, and prescribed a restricted diet and diabetic medicine.

A VA examination regarding the Veteran's diabetes mellitus, type II, took place in September 2010. See September 2010 Compensation and Pension Exam Report. The examiner confirmed the Veteran's diagnosis of diabetes mellitus, type II, but determined that it was not caused or aggravated by service. Specifically, the examiner stated that the Veteran's diabetes mellitus, type II, had its onset in 2008 and that the one-time elevated glucose level of 116 in service did not equate to a diagnosis of diabetes mellitus, type II, or indicate a chronic health condition. However, the examiner also stated that it was unclear if the glucose reading was fasting or non-fasting. According to the examiner, if the glucose reading was fasting, then it would indicate impaired fasting glucose with a higher risk of developing diabetes mellitus, type II, within 10 years.

Pursuant to the Board's April 2017 remand, the Veteran underwent another VA examination in May 2017. See May 2017 Diabetes Mellitus Disability Benefits Questionnaire; May 2017 Medical Opinion (Complete) Disability Benefits Questionnaire. According to the examiner, there is no evidence of symptoms suggestive of diabetes mellitus, type II, during military service or of laboratory abnormalities diagnostic of diabetes. Even if the in-service glucose levels of 138 and 116 were fasting, according to the examiner, the diagnostic criteria for diabetes mellitus, type II, were still not met. In addition, the examiner stated that the Veteran did not develop symptoms of diabetes mellitus, type II, until very late in 2007 and was not diagnosed with diabetes mellitus, type II, until January 2008 when he had gained weight and became less physically active, both of which promote the development of diabetes mellitus, type II. Based on these findings, the examiner determined that it was unlikely that the Veteran had diabetes mellitus, type II, in service.  

Upon review of the record, the Board finds, first, that the competent and credible evidence does not support a presumption of service connection for diabetes mellitus, type II, under 38 C.F.R. § 3.307. The Veteran's STRs are silent with respect to a diagnosis of diabetes mellitus, type II. The Board acknowledges the two instances of elevated glucose levels during the Veteran's service. However, the May 2017 VA examination indicated that those glucose levels, alone, are not evidence of diabetes mellitus, type II, in service. Furthermore, there is no competent and credible evidence of record of a diagnosis of diabetes mellitus, type II, within the year following the Veteran's discharge from active service. The earliest diagnosis of record is found in discharge summary of the Veteran's admission to a private medical facility in January 2008. See February 2008 C.M.C. discharge summary. This corroborated by the Veteran's own statement in an April 2010 VA authorization form. See April 2010 VA Form 21-4142, Authorization Form. Therefore, the Veteran's claim must meet the criteria for general service connection claims. 38 C.F.R. §§ 3.303, 3.304, 3.306.

Secondly, the Board finds that the competent and credible evidence establishes that the Veteran's type II diabetes mellitus is not caused by, or related to, his active service. The Board acknowledges the Veteran's current diagnosis of diabetes mellitus, type II. However, the May 2017 VA examination did not find a nexus between the Veteran's diabetes mellitus, type II, and his active service. The examiner noted that the Veteran was diagnosed with diabetes mellitus, type II, in January 2008 after gaining weight and becoming less physically active, both of which promote diabetes mellitus, type II. She also indicated that the two isolated glucose levels, even if they were fasting, were not enough to support a diagnosis of diabetes mellitus, type II, in service. The Board finds no evidence to doubt the examiner's credibility. Moreover, there is no other competent etiological opinion of record. Jandreau, 492 F.3d at 1377. Accordingly, with no competent evidence to the contrary, the Board concludes that the criteria for general service connection for diabetes mellitus, type II, have also not been met. 38 C.F.R. § 3.303. In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Hypertension

Further, the Veteran contends that his claimed HTN is caused by, or related to, his active service. Specifically, he contends that his claimed HTN had its onset during service and had continued since. See April 2010 VA Form 21-4142, Authorization Form; April 2010 letter from the Veteran; March 2010 VA Form 21-526, Veteran's Application for Compensation; October 2011 Notice of Disagreement (NOD). In addition, he contends that his claimed HTN is secondary to his service-connected DVT. See May 2013 VA Form 9.

As stated above, the Veteran submitted to an enlistment examination in January 2002. See January 2002 Report of Medical History. A blood pressure test recorded results (with the systolic value over the diastolic value, in millimeters of mercury) of 110/74. The Veteran denied having a history of high blood pressure. Id. The examiner determined that his vascular system was normal. In addition, the examiner diagnosed the Veteran with obesity. Additional blood pressure tests in 2002 yielded the following results: 125/65, 111/53, 119/61, and 127/69. See May 23, 2002, Screening Note of Acute Medical Care; May 24, 2002, Screening Note of Acute Medical Care; June 2002 Screening Note of Acute Medical Care; September 2002 health record entry, respectively.

Blood pressure tests in 2003 revealed blood pressure levels of 140/65, 113/65, 115/68, 134/68, and 119/68. See February 2003 health record entry; June 2003 health record entry; October 16, 2003, emergency care and treatment note; October 20, 2003, health record entry; December 2003 health record entry, respectively. 

In October 2004, the Veteran presented the medical clinic for unrelated complaints. See October 2004 health record entry. A blood pressure test recorded blood pressure levels of 152/82. The Veteran indicated that his family had a history of HTN. Id. In addition, the Veteran admitted to having a high sodium diet and discussed with the physician about his weight. Id. The results of other blood pressure tests in 2004 were as follows: 135/73, 126/73, 148/81, 139/71, 143/82, 137/80, 139/74, and 131/88. See April 1, 2004, health record entry; April 6, 2004, health record entry; November 7, 2004, emergency care and treatment note; November 10, 2004, emergency care and treatment note; November 17, 2004, emergency care and treatment note; December 26, 2004, emergency care and treatment note; December 28, 2004, emergency care and treatment note, respectively.

Prior to his separation from service, the Veteran underwent a medical board exam in October 2005. See October 2005 Report of Medical Examination. The examiner reported a blood pressure level of 127/85. During the examination, the Veteran denied having a history of high blood pressure. Id. The examiner determined that his vascular system was normal. The following blood pressure levels were recorded in the last year of the Veteran's active service: 144/80, 142/76, 129/67, 142/76, and 138/81. See February 2005 health record entry; March 2005 health record entry; June 13, 2005, emergency care and treatment note; June 20, 2005, emergency care and treatment note; November 2005 progress note, respectively.

As stated above, the Veteran was admitted to a private medical facility in January 2008. See February 2008 C.M.C. discharge summary. The private physician noted that the Veteran had been prescribed Lisinopril prior to his admission and continued the dosage of Lisinopril for his diabetes mellitus, type II. Id.; see C.M.C. patient medication discharge instruction form.

In September 2009, the Veteran presented to a VA physician. See September 2009 VA primary care note (Virtual VA). The physician diagnosed him with HTN and increased his dosage of previously-prescribed Lisinopril. The Veteran was also prescribed Lisinopril to reduce the amount of protein in his urine. See September 2009 VA lab test results letter. 

In an April 2010 letter, the Veteran indicated that he was prescribed Lisinopril by a civilian physician after his separation from service to control his claimed hypertension. See April 2010 letter from the Veteran. Similarly, in a contemporaneous VA authorization of release form, he stated that he was diagnosed with HTN by a civilian physician on January 28, 2008, and that VA confirmed his HTN in July 2009. See April 2010 VA Form 21-4142, Authorization Form.

A VA examination regarding the Veteran's claimed HTN took place in September 2010. See September 2010 Compensation and Pension Exam Report. Blood pressure tests in connection with the examination yielded blood pressure levels of 122/88, 124/72, and 121/86. The examiner noted a diagnosis of HTN based on the Veteran's reported history.

In March 2016, the Veteran presented to the primary care clinic for a blood pressure check. See March 2016 VA primary care nursing note (Virtual VA). Blood pressure levels of 145/93 and 132/92 were recorded.

Pursuant to the Board's April 2017 remand, the Veteran underwent another VA examination in May 2017. See May 2017 Hypertension Disability Benefits Questionnaire; May 2017 Medical Opinion (Complete) Disability Benefits Questionnaire. Blood pressure readings were as follows: 170/109, 168/111, and 163/111. However, the examiner noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more. The examiner also noted that it was unknown whether the Veteran's claimed diagnosis of HTN was confirmed by blood pressure readings taken 2 or more times on at least 3 different days. Further, according to the examiner, STRs showed that the Veteran had episodic transient blood pressure elevation, often in settings involving acute injury or anxiety, equally as often as normal blood pressure determinations. She also stated that blood pressure levels through at least early 2008 were normal. While the examiner acknowledged that the Veteran was prescribed with Lisinopril in January 2008, she noted that the purpose of the prescription was for renal protection when he was diagnosed with diabetes. Based on these findings, the examiner determined that it was unlikely that the Veteran had hypertension in service.

Further, the examiner determined that his HTN was not due to his service-connected DVT. In this regard, the examiner reasoned that the Veteran has essential HTN, meaning that that there is no specific underlying cause for the condition. Further, according to the examiner, it is medically implausible that DVT, a condition involving the venous system, would cause HTN, a condition involving the arterial system. The examiner stated that causes of secondary hypertension include renal artery stenosis, various endocrine abnormalities (Cushing's disease, pheochromocytoma), coarctation of the aorta, stenosis of the renal arteries, and hyperaldosteronism, but not DVT.

Upon review of the record, the Board finds, first, that the competent and credible evidence does not support a presumption of service connection for HTN under 38 C.F.R. § 3.307. The Veteran's STRs are silent with respect to a diagnosis of HTN. Furthermore, there is no competent and credible evidence of record of a diagnosis of HTN within the year following the Veteran's discharge from active service. The Board acknowledges the Veteran's report that he was prescribed Lisinopril for HTN after his separation from active duty. See April 2010 letter from the Veteran. Post-service treatment records reflect that the Veteran was prescribed Lisinopril prior to his admission to a private medical facility in January 2008. However, records do not reflect that Lisinopril was specifically prescribed for HTN within the year following his separation. As discussed below, the Veteran, as a layperson, is not competent to offer a diagnosis of HTN. Jandreau, 492 F.3d at 1377. Moreover, the May 2017 VA examination noted that the Veteran's blood pressure levels were normal at least through 2008. Therefore, service connection cannot be presumed under 38 C.F.R. § 3.307, and the Veteran's claim must meet the criteria for general service connection claims. 38 C.F.R. § 3.303, 3.304, 3.306.

Secondly, the Board finds that the competent and credible evidence establishes that the Veteran's claimed HTN is not caused by, or related to, his active service. For VA purposes, HTN and isolated systolic HTN must be confirmed by readings taken 2 or more times on at least 3 different days. The term "hypertension" means that the diastolic blood pressure is predominantly 90 or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 or greater, with a diastolic blood pressure of less than 90. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017). Post-service treatment records do not reflect a diagnosis of HTN for VA purposes. The September 2009 diagnosis by a VA physician was not based on a sufficient number of blood pressure readings. See September 2009 VA primary care note (Virtual VA). While the September 2010 VA examination noted a diagnosis of HTN, the diagnosis was based on the Veteran's own reported history of the claimed condition. See September 2010 Compensation and Pension Exam Report. In addition, although the March 2016 primary care visit and the May 2017 VA examination each reported multiple hypertensive blood readings, a diagnosis of HTN would require an additional day of 2 or more hypertensive blood pressure readings. The Board acknowledges the Veteran's report of a diagnosis for HTN and the elevated blood pressure readings of record. However, the blood pressure readings of record simply do not fulfill do the legal criteria for diagnosis of HTN. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).

Assuming arguendo that the Veteran has a current diagnosis of HTN for VA purposes, the Board finds that there is no competent evidence of a nexus between his claimed HTN and his active service, including his service-connected DVT. The May 2017 VA examination noted that the Veteran's blood pressure levels were normal through early 2008, two years after service. Moreover, the examiner indicated that the elevated blood pressure readings during service were related to acute injury and anxiety and occurred just as often as normal blood pressure readings. In addition, the examiner found that his claimed HTN was not related to his DVT. The examiner reasoned that the Veteran had essential HTN, a form of HTN that has no specific underlying cause. In addition, while HTN may be secondary to several other conditions, according to the examiner, it is medically improbably that HTN, a condition involving the arterial system, could cause DVT, a condition involving the arterial system. As stated above, there is no evidence to doubt the examiner's credibility. Moreover, there is no other competent etiological opinion of record. Jandreau, 492 F.3d at 1377. Accordingly, with no competent evidence to the contrary, the Board concludes that the criteria for general service connection for HTN, whether on a direct or secondary basis, have also not been met. 38 C.F.R. § 3.303.

In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for HTN, to include as secondary to service-connected DVT, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


